Per curiam.
This Court previously granted the petition of Willis Nelson Marshall for voluntary suspension pursuant to Bar Rule 4-104, and suspended Marshall with conditions for reinstatement. In the Matter of Willis Nelson Marshall, 265 Ga. 21 (453 SE2d 28) (1995). As required in this Court’s order suspending him, Marshall has petitioned the review panel of the State Disciplinary Board to review the record in this case and submit its recommendations to this Court. The review panel recommends that this Court rescind Marshall’s suspension and reinstate him to the practice of law in this state. Marshall has shown that he has met the conditions of reinstatement by obtaining certifi*471cations from the Lawyer Assistance Program (formerly the Committee on Lawyer Impairment) that he does not manifest symptoms of any condition that would either mentally or physically impair his competency as an attorney or pose a substantial threat to himself or others, and from the General Counsel of the State Bar of Georgia, based on a review of its records, that Marshall has not demonstrated any conduct or manifested any symptom of any condition which would indicate he would pose a danger to his clients or the public by his return to the practice of law.
Decided January 21, 1997.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Nicholas Pagano, for Marshall.
We agree with and accept the review panel’s recommendation. Accordingly, we rescind Marshall’s suspension and order that he be reinstated to the practice of law in this state.

Reinstated.


All the Justices concur.